
	
		II
		110th CONGRESS
		1st Session
		S. 1284
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Dorgan (for himself,
			 Ms. Mikulski, Mr. Durbin, Ms.
			 Stabenow, Mr. Rockefeller,
			 Mr. Levin, Mrs.
			 Feinstein, Mr. Johnson,
			 Mr. Harkin, Mr.
			 Feingold, Mr. Leahy,
			 Mr. Kohl, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the taxation of income of controlled foreign corporations attributable to
		  imported property.
	
	
		1.Taxation of income of
			 controlled foreign corporations attributable to imported property
			(a)General
			 RuleSubsection (a) of section 954 of the Internal Revenue Code
			 of 1986 (defining foreign base company income) is amended by striking
			 and at the end of paragraph (4), by striking the period at the
			 end of paragraph (5) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(6)imported property
				income for the taxable year (determined under subsection (j) and reduced as
				provided in subsection
				(b)(5)).
					.
			(b)Definition of
			 Imported Property IncomeSection 954 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(j)Imported
				Property Income
						(1)In
				generalFor purposes of subsection (a)(6), the term
				imported property income means income (whether in the form of
				profits, commissions, fees, or otherwise) derived in connection with—
							(A)manufacturing,
				producing, growing, or extracting imported property;
							(B)the sale,
				exchange, or other disposition of imported property; or
							(C)the lease,
				rental, or licensing of imported property.
							Such term
				shall not include any foreign oil and gas extraction income (within the meaning
				of section 907(c)) or any foreign oil related income (within the meaning of
				section 907(c)).(2)Imported
				propertyFor purposes of this subsection—
							(A)In
				generalExcept as otherwise provided in this paragraph, the term
				imported property means property which is imported into the United
				States by the controlled foreign corporation or a related person.
							(B)Imported
				property includes certain property imported by unrelated
				personsThe term imported property includes any
				property imported into the United States by an unrelated person if, when such
				property was sold to the unrelated person by the controlled foreign corporation
				(or a related person), it was reasonable to expect that—
								(i)such property
				would be imported into the United States; or
								(ii)such property
				would be used as a component in other property which would be imported into the
				United States.
								(C)Exception for
				property subsequently exportedThe term imported
				property does not include any property which is imported into the United
				States and which—
								(i)before
				substantial use in the United States, is sold, leased, or rented by the
				controlled foreign corporation or a related person for direct use, consumption,
				or disposition outside the United States; or
								(ii)is used by the
				controlled foreign corporation or a related person as a component in other
				property which is so sold, leased, or rented.
								(D)Exception for
				certain agricultural commoditiesThe term imported
				property does not include any agricultural commodity which is not grown
				in the United States in commercially marketable quantities.
							(3)Definitions and
				special rules
							(A)ImportFor
				purposes of this subsection, the term import means entering, or
				withdrawal from warehouse, for consumption or use. Such term includes any grant
				of the right to use intangible property (as defined in section 936(h)(3)(B)) in
				the United States.
							(B)United
				statesFor purposes of this subsection, the term United
				States includes the Commonwealth of Puerto Rico, the Virgin Islands of
				the United States, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
							(C)Unrelated
				personFor purposes of this subsection, the term unrelated
				person means any person who is not a related person with respect to the
				controlled foreign corporation.
							(D)Coordination
				with foreign base company sales incomeFor purposes of this
				section, the term foreign base company sales income shall not
				include any imported property
				income.
							.
			(c)Separate
			 Application of Limitations on Foreign Tax Credit for Imported Property
			 Income
				(1)In
			 generalParagraph (1) of section 904(d) of the Internal Revenue
			 Code of 1986 (relating to separate application of section with respect to
			 certain categories of income) is amended by striking and at the
			 end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C),
			 and by inserting after subparagraph (A) the following new subparagraph:
					
						(B)imported property
				income,
				and
						.
				(2)Imported
			 property income definedParagraph (2) of section 904(d) of such
			 Code is amended by redesignating subparagraphs (I) and (J) as subparagraphs (J)
			 and (K), respectively, and by inserting after subparagraph (H) the following
			 new subparagraph:
					
						(I)Imported
				property incomeThe term imported property income
				means any income received or accrued by any person which is of a kind which
				would be imported property income (as defined in section
				954(j)).
						.
				(3)Conforming
			 amendmentClause (ii) of section 904(d)(2)(A) of such Code is
			 amended by inserting or imported property income after
			 passive category income.
				(d)Technical
			 Amendments
				(1)Clause (iii) of
			 section 952(c)(1)(B) of the Internal Revenue Code of 1986 (relating to certain
			 prior year deficits may be taken into account) is amended—
					(A)by redesignating
			 subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI),
			 and
					(B)by inserting
			 after subclause (I) the following new subclause:
						
							(II)imported
				property
				income,
							.
					(2)Paragraph (5) of
			 section 954(b) of such Code (relating to deductions to be taken into account)
			 is amended by striking and the foreign base company oil related
			 income and inserting the foreign base company oil related
			 income, and the imported property income.
				(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after the date of the enactment of this
			 Act, and to taxable years of United States shareholders within which or with
			 which such taxable years of such foreign corporations end.
			
